DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peters (US 2012/0097656) in view of Fulmer et al (US 7,304,269).
Peters shows the welding system claimed including a processing unit (170) to provide a control waveform for a pulsed welding regime, the control waveform comprising a peak phase (710) followed by a dabbing phase which is shown by a short interval (740) as illustrated in Figure 7 which is then followed by a background phase (750) wherein the dabbing phase has a first current level that is less than a second current level of the background phase wherein a short is both established at time 720 and broken at time 730 as the current is maintained at the first current level, and a power conversion circuit (120) that is configured to provide a welding power output based on the control waveform which is generated by a waveform generator (180). But, Peters does not explicitly show a first voltage level of the dabbing phase that is less than a second voltage level of the background phase.  
Fulmer shows it is known to control a short circuit wherein a voltage level is reduced when a short occurs and clears (see Figure 2, from the time 122-124) wherein the voltage level is increased in a background phase (120). 
In view of Fulmer, it would have been obvious to one of ordinary skill in the art to control the dabbing phase which shows a short that is established and broken wherein the voltage level during the short is reduced and subsequently raised to a second voltage level to initiate an arc as known in the art. 
With respect the recitation regarding a ball of molten metal being deposited, Peters teaches for a ball of molten metal being in contact and is deposited on a workpiece during the short interval which is shown for the recited dabbing phase wherein a second peak phase begins subsequently that would include a second ball of molten metal.  
With respect to claims 2, 3, 9, 10, 18 and 19, Peters teaches that the current level during the shorting interval, which is shown to be the dabbing phase, is lowered to below 50 amps, and it would have been obvious to control the current level below 50 amp, which would overlap with 25 amps as recited, wherein the background current which is shown greater than the shorting current would also overlap with the recited background level of approximately 125 amps. 
With respect claims 4, 11 and 20, Fulmer shows a short circuit period between time 312-314 wherein Fulmer teaches for a plasma boost pulse having a duration y of .2 to 5.0 ms. As Fulmer shows the short circuit, as the dabbing phase, having a time that is similar duration with respect to the plasma boost pulse, the dabbing phase would also have a similar duration of .2 to 5.0 ms which overlaps with the claimed range. 
With respect to claims 5 and 12, Peters shows the peak phase having a greater current level than the first current level of the dabbing phase and the second current level of the background phase. 
With respect to claim 6, Peters teaches clearing a short which would reset an arc length between the end of the electrode and a weld puddle as the ball of the molten ball is deposited. 
With respect to claims 7, 13 and 15 Peters shows a closed-loop controlled welding output power as the voltage and current levels are sensed and fed back to the processing unit (170) that controls the power conversion circuit that provides the welding power output.
With respect to claim 16, Peters shows the first current level of the dabbing phase, shown by the short interval (740), is not increased as illustrated in Figure 7. 
	With respect to claim 17, Fulmer further shows a welding wire that includes a cored wire. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,040,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent ‘143 shows the recited elements including a processing unit that is configured to provide a control waveform including a peak phase, a dabbing phase, and a background phase as claimed wherein a short is established and broken during the dabbing phase as a ball of the molten metal is formed and deposited to a workpiece as claimed. While the claims are not identical, the more detailed US Patent ‘143 claims are deemed to teach and anticipate the broader scope of the pending claims. And, the dependent claims of the present application are also deemed obvious variants of the claims of US Patent ’143.
Response to Arguments
Applicant's arguments filed 4/7/21 have been fully considered but they are not persuasive. 
Applicant argues that  Peters shows a current level that is reduced during the short interval which is contrary to recited current level that is maintained between when the short is established and when short is broken during the dabbing phase. This argument is not deemed persuasive since the recited current level that is maintained is broad to encompass the current level shown in Peters, i.e., the current level shown by its reduction is maintained in Peters.
It is further noted that the applicant discloses the current level that can be in the range of approximately 15-25 amps which shows that the current level can be varied during the dabbing phase. Thus, the current level shown in the Peters having the range or ΔI as argued by the applicant would be the current level/range that is deemed maintained both to establish and to break the short.  
The applicant also argues that Peters does not show a closed loop control, but this argument is not deemed persuasive as Peters shows the voltage and current feedback that is sensed and applied to a controller that further controls the switching module wherein such arrangement shows the closed loop control as stated in the ground of rejection.
Thus, the applicant’s arguments are not deemed persuasive.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /SANG Y PAIK/ Primary Examiner, Art Unit 3761